

114 S1581 IS: Clean Vehicle Corridors Act
U.S. Senate
2015-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1581IN THE SENATE OF THE UNITED STATESJune 16, 2015Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo foster market development of clean energy fueling facilities by steering infrastructure
			 installation toward designated Clean Vehicle Corridors. 
	
		1.Short
 titleThis Act may be cited as the Clean Vehicle Corridors Act.
 2.FindingsCongress makes the following findings:
 (1)Traditional transportation refueling networks are well-established, but market uncertainties regarding alternative fuel infrastructure continue to hamper the full use of cleaner alternative domestic energy resources in transportation.
 (2)Despite considerable investor interest, higher capital costs and an uncertain consumer base has limited expansion of cleaner alternative refueling and recharging options.
 (3)Reduced pollution and energy independence are important factors at a National level, but they are not a sufficient inducement to create large-scale changes.
 (4)While American-made fuels provide many energy security and environmental benefits, a significant portion of imported petroleum continues to be consumed as fuel in on-road motor vehicles.
 (5)Motor vehicles fueled by domestically generated, cleaner alternative transportation fuels, such as compressed natural gas, liquefied natural gas, propane, electricity, hydrogen, and advanced biofuels, can pay for themselves over time, but sales of such vehicles, other than return-to-base vehicles, have been hampered because of insufficient refueling infrastructure.
 (6)Simultaneous facilitation of infrastructure development and a robust customer base is needed to avoid penalizing current users or early adopters.
 (7)Facilitating focused infrastructure development along designated routes will foster an expansion of cleaner alternative fuel vehicles and increase the likelihood for commercial success.
 (8)Eliminating the logistical barriers that are delaying infrastructure development along Clean Vehicle Corridors will—
 (A)provide cleaner alternative refueling stations with a larger customer base;
 (B)attract more buyers to the purchase of clean vehicles; and
 (C)provide new market outlets for clean fuel providers.
 3.PurposesThe purposes of this Act are— (1)to provide market certainty to drive private and commercial capital investment in clean transportation options;
 (2)to promote clean transportation technologies that will—
 (A)lead to increased diversity and dissemination of cleaner alternative fuel options; and
 (B)enable the United States to bridge the gap from foreign energy imports to secure, domestically produced energy; and
 (3)to facilitate clean transportation incentives that will—
 (A)attract a critical mass of clean transportation vehicles that will give cleaner alternative fueling stations an assured customer base and market certitude;
 (B)provide for ongoing increases in energy demands;
 (C)support the growth of jobs and businesses in the United States;
 (D)reduce pollution by motor vehicles;
 (E)decrease our Nation's use of foreign oil; and
 (F)encourage innovation in transportation energy and technology.
 4.DefinitionsIn this Act: (1)Cleaner alternative fuelsThe term cleaner alternative fuels includes—
 (A)compressed natural gas;
 (B)liquefied natural gas;
 (C)liquefied petroleum gas (also known as propane);
 (D)plug-in electric;
 (E)advanced biofuels (as defined in section 211(o)(1)(B)(i) of the Clean Air Act (42 U.S.C. 7545(o)(1)(B)(i)));
 (F)hydrogen; and
 (G)other fuels designated by the Secretary.
				(2)Clean
 citiesThe term Clean Cities means the voluntary public-private partnership and technology deployment program managed by the Department of Energy to meet goals in the Alternative Motor Fuels Act of 1988 (Public Law 100–494), the Clean Air Act Amendments of 1990 (Public Law 101–549), and the Energy Policy Act of 1992 (Public Law 102–486).
 (3)HighwaysThe term highways is limited to roadways that are part of—
 (A)the National Highway System, as established by the Federal Highway Administration;
 (B)the Dwight D. Eisenhower National System of Interstate and Defense Highways;
 (C)the National Truck Network, as authorized by the Surface Transportation Assistance Act of 1982 (Public Law 97–424) and established by the Federal Highway Administration; and
 (D)other roadways most critical to trucks as determined by the Office of Freight Management and Operations in the Federal Highway Administration and authorized by the Moving Ahead for Progress in the 21st Century Act (MAP–21) (Public Law 112–141).
				(4)Supporting
 infrastructureThe term supporting infrastructure includes fueling or charging stations, rest stops, travel plazas, and other service areas on public or private property that are found to be most practically located along a Clean Vehicle Corridor.
			5.Clean Vehicle
			 Corridors Program
			(a)Corridor
			 designations
				(1)In
 generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Transportation (referred to in this section as the Secretary) shall designate not fewer than 5 Clean Vehicle Corridors along Federal highways, interstates, or other contiguous highways.
 (2)ConsultationBefore making a designation under paragraph (1), the Secretary shall—
 (A)consult with the Secretary of Energy regarding the analysis of data collected by both agencies at cleaner alternative fueling projects authorized by this Act and other Acts to better understand usage patterns and petroleum displacement to inform Corridor designation;
 (B)receive approval from the Secretary of Energy;
 (C)consult with the Secretary of Commerce, the Secretary of the Interior, and the Administrator of the Environmental Protection Agency;
 (D)consult with State, Tribal, and local governments through whose jurisdictions the proposed corridor runs or abuts;
 (E)gather information from Federal, State, Tribal, and local governments, nongovernmental organizations, businesses, Clean Cities, and individuals to help determine which highways should be included in the corridors designated under paragraph (1);
 (F)consider existing programs, whether Federal, State, Tribal, local, or private, which can be leveraged to achieve the purposes of this Act;
 (G)give preference to corridors that connect Clean Cities, as designated by the Department of Energy; and
 (H)give consideration to air quality nonattainment areas, as determined by the Administration of the Environmental Protection Agency.
					(b)Infrastructure
			 development for cleaner alternative fuels
				(1)In
 generalThe Secretary of Transportation shall encourage the addition of cleaner alternative fuel options and other supporting infrastructure along Clean Vehicle Corridors. These refueling stations should provide at least 1 cleaner alternative fuel and allow any motor vehicle that operates on such fuels to refuel at distances comfortably within vehicle refueling or charging range without the need for prior arrangement. Existing and private facilities should be encouraged to be included in the Clean Vehicle Corridors network.
 (2)IncentivesTo promote Clean Vehicle Corridors, the Secretary may provide waivers to statutory restrictions for cleaner alternative fuel projects and vehicles along Clean Vehicle Corridors, including—
 (A)modifying HOV/HOT lane restrictions under section 166 of title 23, United States Code, to accommodate vehicles using cleaner alternative fuels;
 (B)modifying weight limits under section 127 of title 23, United States Code, to accommodate the additional weight to vehicles caused by cleaner alternative fuel technology such as fuel cylinders for natural gas or auxiliary power sources;
 (C)deeming Clean Vehicle Corridor projects designated under subsection (a) as eligible projects for an increased Federal funding share under section 1116 of the Moving Ahead for Progress in the 21st Century Act (MAP–21) (Public Law 112–141);
 (D)allowing owners and operators of publicly owned supporting infrastructure to designate parking spaces that are conveniently located near major facilities for use by vehicles that use cleaner alternative fuels;
 (E)allowing the inclusion of cleaner alternative fueling infrastructure projects in State energy conservation plans, in accordance with section 362(d)(5) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)(5)); and
 (F)giving areas surrounding Clean Cities a priority preference for Department of Energy funding opportunities.
					(c)Information and
			 resources on Clean Vehicle Corridors
				(1)Website
					(A)In
 generalThe Secretary of Transportation shall maintain a publicly accessible website containing information and resources for Clean Vehicle Corridors.
					(B)Best
 practicesThe Secretary, in consultation with Federal agencies, Tribes, States, and Clean Cities, shall—
 (i)identify best practices and case studies of communities and complementary programs that have successfully promoted cleaner alternative fuel use; and
 (ii)post the information described in clause (i) on the website referred to in subparagraph (A).
						(C)Available
 mechanismsThe Secretary shall— (i)identify existing technical and financial mechanisms available to promote the development of cleaner alternative fuel infrastructure; and
 (ii)post the information described in clause (i) on the website referred to in subparagraph (A).
 (D)HyperlinkThe Secretary shall ensure that the website referred to in subparagraph (A) is linked to the Alternative Fuels Data Center maintained by the Department of Energy.
					(2)Data
 gatheringThe Secretary shall collaborate with the Secretary of Energy and all relevant Clean Vehicle Corridor stakeholders to collect data on cleaner alternative fueling station usage patterns, including energy consumption, performance, petroleum displacement, and other factors deemed important by the Secretaries to inform Corridor designation and performance.
				(3)Interstate
			 compacts
 (A)EstablishmentTwo or more contiguous States may enter into an interstate compact to establish Clean Vehicle Corridor partnerships to facilitate planning for and siting of necessary facilities within those States.
					(B)Technical
			 assistance
						(i)In
 generalThe Secretary, in consultation with the Secretary of Energy, the Secretary of Commerce, the Secretary of the Interior, and the Administrator of the Environmental Protection Agency, may provide technical assistance to interstate compact partnerships established pursuant to subparagraph (A).
						(ii)Federal
 authorityNothing contained in clause (i) or in any compact may be construed—
 (I)to limit the applicability of any Federal law;
 (II)to diminish or otherwise impair the jurisdiction of any Federal agency; or
 (III)to alter, amend, or otherwise affect any Federal law governing the judicial review of any action taken pursuant to any compact.
							(C)Congressional
 reviewEach compact established pursuant to subparagraph (A) shall acknowledge that Congress may withdraw its consent under this paragraph every 3 years after the compact has taken effect.